Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 139 refers to Display 532, Antenna 536, Contactless Element 530, and Input Elements 534. Figure 5 identifies Display 522, Antenna 526, Contactless Element 520, and Input Elements 524. Examiner suggests revising the specification to identify elements of Figure 5 as Display 522, Antenna 526, Contactless Element 520, and Input Elements 524.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. Claim 1, which is substantially similar to and therefore representative of claims 8 and 15, recites:
 receiving an order notification for an item associated with a consumer located at a consumer location, wherein the item is located at a merchant location, wherein a merchant is located at the merchant location; providing an offer to transport the item from the merchant location to the consumer location; 
receiving an acceptance of the offer from a fleet user wherein a location of the fleet user corresponds to a movable location;
 upon receiving acceptance of the offer, updating a status of the item to a first status identifier of a plurality of status identifiers, wherein the first status identifier corresponds to a pickup started identifier;
 receiving a first locator notification when the moveable location of the fleet user enters a first geographical boundary of a plurality of geographical boundaries, wherein the first geographical boundary is associated with the merchant location;
 upon receiving the first locator notification, updating the status of the item to a second status identifier of the plurality of status identifiers, wherein the second status identifier corresponds to a pickup imminent identifier;
 receiving a second locator notification when the moveable location of the of the fleet user exits the first geographical boundary; 
upon receiving the second locator notification updating the status of the item to a third status identifier of the plurality of status identifiers wherein the third status identifier corresponds to a drop off started identifier; 
receiving a third locator notification when the moveable location of the fleet user device enters a second geographical boundary of the plurality of geographical boundaries wherein the second geographical boundary is associated with the consumer location; and 
upon receiving the third locator notification, updating the status of the item associated with the consumer user to a fourth status identifier corresponding to a drop-off imminent identifier. 

 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the tracking computer system, consumer user device, merchant user device, and fleet user device are recited at a high level of generality and the claims invoke the tracking computer system and fleet user device merely as tools to perform the abstract idea process. As such, when evaluated individually and in combination, these additional elements fail to amount to an inventive concept and do not amount to significantly more than the abstract idea. Therefore, this claim is directed to an abstract idea and is ineligible. 
Claims 8 recites an abstract idea for the same reasons provided in regard to claim 1 above. The processor, and non-transitory computer readable medium including mere instructions to implement the abstract idea on a computer of claim 8 fail to integrate the abstract idea into a 
Claim 15 recites an abstract idea for the same reasons provided in regard to claim 1 above. The one or more processors, and non-transitory computer readable storage medium including mere instructions to implement the abstract idea on a computer of claim 15 fail to integrate the abstract idea into a practical application. Pursuant to MPEP 2106.05(f) mere instructions to implement the abstract idea on a computer do not impose any meaningful limitations on the claims. For the same reasons, the processor and non-transitory computer readable medium do not provide an inventive concept that would amount to significantly more than the abstract idea. Claim 15 is therefore directed to an abstract idea and is ineligible.  
  Dependent claims 2, 3, 5, 6, 7, 9, 10, 12, 13, 14, 16, 17, 19, and 20 were analyzed using the full two part analysis. As these claims further narrow the abstract idea and contain no further additional elements, they cannot integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Therefore, they are all directed to an abstract idea and are consequently, ineligible. 
Dependent claims 4, 11, and 18 recite an abstract idea for the same reasons provided with respect to claim 1 above. The electronic message board recited in claims 4, 11, and 18 fail to integrate the abstract idea into a practical application as the claim recites the electronic message board at a high level of generality and in such a way that it is merely used as a generic computer tool to perform the abstract idea. As such, it imposes no meaningful limitations on the claims. For 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8 -10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10531245 to (Schweinfurth) and US Patent Publication 2020/0342399 to (Koppinger) .
Claim 1
Schweinfurth teaches:
receiving, by a tracking computer system, an order notification for an item associated with a consumer user device located at a consumer location, wherein the item is located at a merchant location, wherein a merchant user device is located at the merchant location; (See, Col 8 lines 35-45, Col 9 lines 4-5, user utilizing an electronic device to request a delivery event from retail store. Computer transmits delivery event request to delivery service server. A delivery event may be for example an order for a delivery of a product from a retail store.; Col 8 line 58-60 Client device will be associated with the delivery event and will be the client device to which communications concerning the delivery event are transmitted; Col 6 line 7 retail store of the retailer may include a computer or set of computers or terminals communicatively coupled to network.  )
Providing by the tracking computer system, an electronic offer to transport the item from the merchant location to the consumer location; (Col 9 lines 13-15 Delivery service server transmits the delivery event to an operator of a mobile delivery vehicle. )
receiving, by the tracking computer system, an acceptance of the offer from a fleet user device wherein a location of the fleet user corresponds to a movable location identified by a positioning system;(Col 9 lines 15-19, operator of mobile delivery vehicle may accept the delivery event; Col 10 lines 63-65 Mobile delivery vehicle may be GPS enabled such that a change in location may cause an update in delivery status state.)
 upon receiving acceptance of the electronic offer, updating, by the tracking computer system, a status of the item to a first status identifier of a plurality of status identifiers, wherein the first status identifier corresponds to a pickup started identifier; Col 9 line 19 states that the delivery service server may receive updates of the delivery status state from the electronic device of the operator of mobile delivery vehicle, and Col 10, lines 2-3 describes that the delivery status state may be updated to one of "assigned" when a delivery event is assigned to an operator of a mobile delivery vehicle;)
 receiving by the tracking computer system 
 upon receiving the 
 receiving by the tracking computer system 
upon receiving the 
receiving by the tracking computer system 
upon receiving the
In reference to the above limitations of claim 1 recited  in paragraphs f-k above, Schweinfurth teaches receiving by the tracking computer system locator notifications and upon receiving the locator notifications, updating the status of the item to a plurality of status identifiers, (The delivery service provider may receive updates associated with a change in a geographic location of the product, mobile delivery vehicle and or operator of mobile delivery vehicle and the delivery status state may be changed to reflect the change in geographic location. See, Col 10 lines 53-58; Col 10 These delivery status states are representative and a greater or fewer number of delivery status states or different delivery status states are contemplated.) Schweinfurth does not explicitly teach, but Koppinger teaches the known technique of receiving a first, second, and third locator notification when the moveable location of the fleet user enters and exits a first and second geographical boundary. See, Figs. 3, 5, 6, 8.
Koppinger teaches the known technique of: 
a first locator notification when the moveable location of the fleet user enters a first geographical boundary of a plurality of geographical boundaries, wherein the first geographical boundary is associated with the merchant location; (See, para 40, stating, driver then picks up the shipment at the shipper’s location. Entry by the truck driven by driver on a geo-fence may be detected by tracking the driver’s GPS by the BOL driver mobile app. See fig 3 showing Geo-fence entered with GPS info notification when driver breaches pickup geo-fence; See para 73 driver breaches the pickup geofence which means that driver is approaching the pickup location. As driver breaches geofence around the pickup location the app send a notification to the management server that the geofence has been reached.)
a second locator notification when the moveable location of the of the fleet user exits the first geographical boundary; (See, Fig 5 showing driver exits pickup geofence and Fig. 6 showing geofence exited and GPS info notification; para 105 After driver exits pickup geofence, app sends notification to the management server indicating that geofence has been existed and an update with the current GPS location)
a third locator notification when the moveable location of the fleet user device enters a second geographical boundary of the plurality of geographical boundaries wherein the second geographical boundary is associated with the consumer location.( See, para 40 Similarly the geofence around the cosignee may be detected when the truck approaches the destination. See Fig. 6 showing geofence entered and gps info notification when driver breaches drop-off geofence; Para 107 driver breaches that drop off geofence. Once the app detects reaching the drop off geofence a notification is sent to the management server with that status update and the current gps location.)
One of ordinary skill in the art would have recognized that applying the known technique of sending and receiving a locator notification when a user enters or exits a geographical boundary associated with a pick up and drop off location of Koppinger to the communication system associated with products moving geographically of Schweinfurth would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such location notification transmission and reception techniques  into similar systems. (Schweinfurth states that client device and retailer computer may be any type of electronic device and may include one or more processors and network interfaces for communicating across networks. See, Schweinfurth Col 5 line 61 and Col 6 line 7.
  Furthermore, one of ordinary skill in the art would have recognized that combining the teaching of sending and receiving notifications upon a driver entering or exiting a geofence associated with the pick-up and drop off location with the teaching of Schweinfurth would improve Schweinfurth’s system because “detecting when the truck breaches the geofences is useful to alert the different parties when the driver is close to the shipper or the cosignee” ( or merchant and consumer). (See Koppinger paragraph 40)
Claim 2- 
The combination of Schweinfurth and Koppinger teaches the limitations of claim 1.  Schweinfurth also teaches generating an order update notification associated with the plurality of status identifiers and transmitting the order update notification to the consumer user device. (See Col 14, lines 7014 stating SMS delivery component may be configured to transmit a communication, the communication including the description of the update to the delivery status state to client device where client device is associated with the delivery event. The communication may be, for example, an email, SMS message, MMS message, or any other form of electronic communication. See also, col 11 lines 34-50 , col 12, lines 8-11 and Fig. 4; See also col 9, lines 23-44.)
Claim 3 
The combination of Schweinfurth and Koppinger teaches the limitations of claim 1.  Schweinfurth also teaches wherein the electronic offer to transport the item from the merchant location to the consumer location is provided directly to the fleet user device. (Col 9 lines 13-15 Delivery service server transmits the delivery event to an operator of a mobile delivery vehicle.)
Regarding claim 8- See relevant rejection of claim 1, Schweinfurth figs 1-2 & Col 17 line 56-66.
Regarding claim 9- See relevant rejection of claim 2
Regarding claim 10- See relevant rejection of claim 3
Regarding claim 15- See relevant rejection of claim 1,Schweinfurth figs 1-2 & col 17 line 56-66.
Regarding claim 16- See relevant rejection of claim 2
Regarding claim 17 - See relevant rejection of claim 3
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schweinfurth and Koppinger further in view of US Pub. 20190019146 (Chraibi). 
Claim 4
The combination of Schweinfurth and Koppinger teaches the limitations of claim 1, but does not teach wherein the electronic offer to transport the item from the merchant location to the consumer location is provided to an electronic message board accessible by the fleet user device. Chraibi; however, teaches the known technique of providing an offer to an electronic message board accessible by a fleet user device. (See, para 67 describing that a requesting party may send a delivery request to one or more couriers or to a message board via mobile device or computing device.) One of ordinary skill in the art would have recognized that applying the known technique of sending an offer to transport an item for delivery to an electronic board of Chraibi to the communication system associated with products moving geographically of Schweinfurth would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such location notification transmission 
Regarding claims 11 and 18 – See relevant rejection of claim 4.
Claims 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schweinfurth and Koppinger further in view of US Patent Publication 2019/0130260 (Han).
Claim 5
The combination of Schweinfurth and Koppinger teaches the limitations of claim 1, but does not teach wherein the item is a food item. Han; however teaches the known technique of receiving an order notification for the order of a food item. (See, paragraph 39, A customer may order food from a restaurant by using a mobile device application that places the order through a delivery service.) The sole difference between the primary reference and the claimed subject matter is that the primary reference teaches an order from a retail store such as prescription drugs from a pharmacy and the claimed subject matter is directed towards an order for a food item. Since each individual element and its function are shown in the prior art albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself- the substitution of an order of a food item from Han for the order of prescription drugs or another retail good from Schweinfurth. Thus, the simple substitution of one known element for another producing a predictable result rends the claim obvious.  
Claim 7
The combination of Schweinfurth and Koppinger teaches the limitations of claim 1.  The combination does not teach that a consumer user device initiates transmission of notifications to a server system; however Han teaches this. (See Fig. 4A. See also para 67 teaching receiving event updates from a customer device and para 68 teaching that confirmation of delivery may be received from the customer device). 
The sole difference between the references and the claimed subject matter is that it does not disclose that the consumer user device initiates transmission of the locator notification; however Han teaches that a consumer user device is capable of transmitting a locator notification and both references show that the transmission functions are performed by standard computer devices. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of a client user device for a delivery server or merchant user device.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Regarding claims 12 and 19 see relevant rejection of claim 5.
Regarding claim 14- See relevant rejection of claim 7.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schweinfurth and Koppinger in view of Han and further in view of US Pub No. 20140279123 (Harkey).
Claim 6
The combination of Schweinfurth and Koppinger teaches the limitations of claim 1. Schweinfurth also teaches a consumer user device, a merchant device, a delivery driver See figures 1-2 and Col 10 lines 53-58) Han also teaches that a merchant device initiates transmission of a notification to a server system (See Fig. 4B. See also para 47 stating such confirmation (of an order ready event) may be transmitted by the merchant device to the server. This event (courier pick up event) may also be triggered by a merchant confirmation that the courier has received the order, See also paragraph 44), One of ordinary skill in the art would have recognized that combining the teaching of a merchant user device initiating transmission of anotification to a server system of Han to the combination of Schweinfurth and Koppinger as the level of skill in the art shows an ability to incorporate such merchant user device notification transmission techniques into similar systems. Furthermore, one of ordinary skill in the art would have recognized that combining the teaching of Han would lead to an improved system as the teaching of Han provides ways of more accurately determining when a delivery associate will arrive at a destination. (See Han para. 36).
The combination does not teach wherein a merchant user device initiates a transmission of the first locator notification when the moveable location of the fleet user device enters the first geographical boundary.
 Harkey; however, teaches that a merchant user device may initiate transmission of a locator notification upon determining a user has crossed a merchant geofence. (See para 60 – merchant system may receive users current position from a second device and compare to parameters of geo-fence. See para 53, Determining that the user has crossed a threshold of the geo-fence further comprises sending one or more entities an alert and or notification message indicating that the user has crossed a threshold of geo-fence. The alert and or notification message may be include but not be limited to text messages multimedia messages or the like. See also Fig 1 and Fig 2 and Fig 3.)
The sole difference between the references and the claimed subject matter is that it does not disclose that the merchant user device initiates transmission of the locator notification upon entry to the merchant geo fence; however Harkey teaches that a merchant user device is capable of transmitting a locator notification, Han teaches that merchant devices send status updates to a server, and the references show that the transmission functions are performed by standard computer devices. Furthermore all of the claimed elements are taught by the prior art. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of a merchant user device for a delivery server or client user device.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Regarding claims 13 and 20, see relevant rejection of claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sandro Rodriguez Garzon and Bersant Deva, Geofencing 2.0: Taking Location-based Notifications to the Next Level, Telekom Innovation Laboratories, TU-Berlin, September 13, 2014 (disclosing notification triggering when user crosses multiple geo-fences or leaves a geo-fence after a certain amount of time.) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            
/EMMETT K. WALSH/            Examiner, Art Unit 3628